DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/26/2022 for application number 17/228,836. 
Claims 1 – 14 and 22 are presented for examination.  Claims 1 and 22 are independent claims.  Claims 15-21 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the claims were amended by the applicant. Therefore, the scope of claims 1 and 22 and their dependent claims has changed.  However, a newly found reference is applied to reject the claims.  Please see the rejection below.

Double Patenting
Applicant’s amendments for claims 1 and 22 have been considered and are persuasive.  Therefore, Examiner withdraws the double patenting rejection for claims 1-14 and 22.

Claim Rejections - 35 USC § 103
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US Patent Application 2014/0247154; hereinafter Proud) in view of Shariff et al. (US Patent Application 2016/0302671; hereinafter Shariff).

As to independent claim 1, Proud teaches a method comprising
receiving an inbound message to be presented to a person wearing a wearable device [Fig. 18, Para 0202 - At time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14.],
presenting the inbound message to the person as tactile stimulation at the wearable device on a skin portion of the person [Para 0096 - there is skin contact with the user monitoring device 10; Para 0138 - user monitoring device 10 includes one or more processors 54 that implement intelligent algorithmic processing and transfer of information to third parties. Feedback can be provided to the end user that is based on visual, tactile, gesture information and the like], 
Proud does not appear to teach:
during a labeling period following the presentation of the inbound message to the person, obtaining biopotential data using a biopotential sensor of the wearable device:
applying one or more labels to the biopotential data obtained during the labeling period to generate labeled biopotential data;
classifying the biopotential data using a classifier to obtain a classified output; and
using the one or more labels applied during the labeling period, determining whether the classified output is accurate.
However, Shariff teaches in the same field of endeavor [Abs - Collection and analysis of physiological reading can predict when a person is likely to develop a fever before that person's body temperature increases. In an implementation a device such as a wearable band collects physiological information from its wearer]:
during a labeling period following the presentation of the inbound message to the person, obtaining biopotential data using a biopotential sensor of the wearable device [Para 0053 - the physiological data may be received from an optical sensor worn by the patient; Para 0054  - the physiological data is provided to a probabilistic classification model such as the probabilistic classification model 214 shown in FIG. 2. The probabilistic classification model may be created by a machine learning technique. The machine learning technique may include supervised learning based on physiological data used as training data such as training data 116];
applying one or more labels to the biopotential data obtained during the labeling period to generate labeled biopotential data [Para 0054 - The labeling may be performed manually by the patient or automatically such as associating a particular physiological condition with sickness];
classifying the biopotential data using a classifier to obtain a classified output [Para 0055 - a classification of the health state of the patient is received from the probabilistic classification module.  The classification may be a health state selected from the health states of healthy, ambiguous, or sick]; and
using the one or more labels applied during the labeling period, determining whether the classified output is accurate [Para 0055 - The classification may additionally or alternatively include a first probability that the patient's health status is correctly classified as healthy and a second probability that the patient's health status is correctly classified as sick].
It would have been obvious to one of ordinary skill in art, having the teachings of Proud and Shariff at the time of filing, to modify a user monitoring device configured to be in communication with an emergency response system or team taught by Proud to include the concept of prediction of health status from physiological data taught by Shariff to provide greater insight into health and illness [Shariff, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of prediction of health status from physiological data taught by Shariff to provide greater insight into health and illness [Shariff, Para 0001].

As to dependent claim 4, Proud and Shariff teach the method of claim 1.
Proud further teaches:  wherein the tactile stimulation at the wearable device includes a vibration of the skin portion of the person [Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration.  Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation]. 

As to dependent claim 6, Proud and Shariff teach the method of claim 1.
Proud further teaches:  further comprising monitoring for presence of an outbound message derived from biopotential signals sensed at the skin portion of the person after receiving of the inbound message, and wherein presence of the outbound message within a predetermined response period after receiving the inbound message comprises a reply to the inbound message [Para 0217 - The feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires].

As to dependent claim 7, Proud and Shariff teach the method of claim 1.
Proud further teaches:   further comprising monitoring for presence of an outbound message derived from biopotential signals sensed at the skin portion of the person after receiving of the inbound message, and wherein a lack of presence of the outbound message within a predetermined response period after receiving the inbound message comprises a reply to the inbound message [Para 0219 - if monitoring device user or patient acknowledgement is not received or detected at block 718, the intensity of the feedback or alert signal may be increased at block 720, steadily or in step-wise, pre-determined intervals within a feedback or alert signal maximum duration].

As to dependent claim 8, Proud and Shariff teach the method of claim 7.
Proud further teaches:  wherein monitoring for presence of the outbound message derived from the biopotential signals includes sensing the biopotential signals indicative of an intention by the person wearing the wearable device to reply to the inbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 9, Proud and Shariff teach the method of claim 8.
Proud further teaches:  further comprising encoding the biopotential signals as the outbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 10, Proud and Shariff teach the method of claim 8.
Proud further teaches:  further comprising sending the outbound message to another participant [Para 0102 - the user monitoring device 10 features near-by user monitoring device 10 recognition that provides for other user monitoring device 10 devices to be recognized within a particular vicinity and are able to share and transfer data between them].

As to dependent claim 11, Proud and Shariff teach the method of claim 8.
Proud further teaches:  in which the biopotential signals are sensed at by the wearable device [Para 0237 - the monitoring device 10 generates data indicative of various physiological parameters of an individual, as set forth above, including but not limited to, the individual's heart rate, pulse rate, beat-to-beat heart variability, EKG or ECG, respiration rate, skin temperature…].

As to dependent claim 12, Proud and Shariff teach the method of claim 1.
Proud further teaches:   wherein the wearable device is situated at a wrist of the person [Fig. 1A, Para 0053].

As to dependent claim 13, Proud and Shariff teach the method of claim 1.
Proud further teaches:   wherein the receiving the inbound message includes receiving the inbound message wirelessly from another device [Para 0277].

As to independent claim 22, Proud teaches an apparatus comprising
a support configured to hold the wearable device on a body part of a user [Fig. 1A, Para 0053 - a cap, arm band, wristband, garment, and the like],
a wearable device [Fig. 1A, Para 0053] comprising
a wireless transmitter [Para 0084],
a wireless receiver [Para 0084],
a biopotential sensor configured to be in contact with skin of the user [Para 0090; Para 0096],
storage for executable instructions, and
at least one processor configured to, when executing the executable instructions, perform operations including:
receive, via the wireless receiver, an inbound message to be presented to a person wearing a wearable device [Fig. 18, Para 0202 - At time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14.],
present, via the tactile element, the inbound message to the person as tactile stimulation at the wearable device on a skin portion of the person [Para 0096 - there is skin contact with the user monitoring device 10; Para 0138 - user monitoring device 10 includes one or more processors 54 that implement intelligent algorithmic processing and transfer of information to third parties. Feedback can be provided to the end user that is based on visual, tactile, gesture information and the like], 
Proud does not appear to teach:
during a labeling period following the presentation of the inbound message to the person, obtain biopotential data using a biopotential sensor,
apply one or more labels to the biopotential data obtained during the labeling period to generate labeled biopotential data;
classify the biopotential data using a classifier to obtain a classified output; and
using the one or more labels applied during the labeling period, determine whether the classified output is accurate.
However, Shariff teaches in the same field of endeavor [Abs - Collection and analysis of physiological reading can predict when a person is likely to develop a fever before that person's body temperature increases. In an implementation a device such as a wearable band collects physiological information from its wearer]:
during a labeling period following the presentation of the inbound message to the person, obtain biopotential data using a biopotential sensor [Para 0053 - the physiological data may be received from an optical sensor worn by the patient; Para 0054  - the physiological data is provided to a probabilistic classification model such as the probabilistic classification model 214 shown in FIG. 2. The probabilistic classification model may be created by a machine learning technique. The machine learning technique may include supervised learning based on physiological data used as training data such as training data 116];
apply one or more labels to the biopotential data obtained during the labeling period to generate labeled biopotential data [Para 0054 - The labeling may be performed manually by the patient or automatically such as associating a particular physiological condition with sickness];
classify the biopotential data using a classifier to obtain a classified output [Para 0055 - a classification of the health state of the patient is received from the probabilistic classification module.  The classification may be a health state selected from the health states of healthy, ambiguous, or sick]; and
using the one or more labels applied during the labeling period, determine whether the classified output is accurate [Para 0055 - The classification may additionally or alternatively include a first probability that the patient's health status is correctly classified as healthy and a second probability that the patient's health status is correctly classified as sick].
It would have been obvious to one of ordinary skill in art, having the teachings of Proud and Shariff at the time of filing, to modify a user monitoring device configured to be in communication with an emergency response system or team taught by Proud to include the concept of prediction of health status from physiological data taught by Shariff to provide greater insight into health and illness [Shariff, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of prediction of health status from physiological data taught by Shariff to provide greater insight into health and illness [Shariff, Para 0001].



Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Shariff, further in view of Cronin (US Patent Application 2017/0337339; hereinafter Cronin).

As to dependent claim 2, Proud teaches the method of claim 1. 
Proud does not appear to teach: wherein the inbound message comprises a status request.
However, Cronin teaches in the same field of endeavor:  wherein the inbound message comprises a status request [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Proud, Shariff and Cronin at the time of filing, to modify a user monitoring device configured to be in communication with an emergency response system or team taught by Proud and prediction of health status from physiological data taught by Shariff to include the concept of a method for providing critical care using wearable devices to obtain a more flexible, convenient and faster preventive care method and system [Cronin, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for providing critical care using wearable devices to obtain a more flexible, convenient and faster preventive care method and system [Cronin, Para 0009].

As to dependent claim 3, Proud and Cronin teaches the method of claim 2.
Cronin further teaches: wherein the status request comprises a poll [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)]. 

As to dependent claim 14, Proud and Shariff teach the method of claim 1.
Proud further teaches:   further comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Proud in view of Shariff, further in view of Gonzales (US Patent No 5,719,561; hereinafter Gonzales).

As to dependent claim 5, Proud and Shariff teach the method of claim 1.
Proud and Shariff do not appear to teach:  further comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and wherein presenting the inbound message to the person as tactile stimulation comprises presenting the profile of tactile stimulation.
However, Gonzales teaches in the same field of endeavor:
comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation [Abs - The vibromechanical stimulators are arranged in a substantially two dimensional array over the skin and are then triggered individually and in sequence, following a set of patterns representative of the symbols in the language recognizable to the wearer to tactually convey the message].
It would have been obvious to one of ordinary skill in art, having the teachings of Proud, Shariff and Gonzales at the time of filing, to modify a user monitoring device configured to be in communication with an emergency response system or team taught by Proud and prediction of health status from physiological data taught by Shariff to include the concept of a tactile communication device taught by Gonzales to provide a method and device capable of accurate and timely tactile communications in many, if not all, the known written languages as well as in complex symbols and codes mutually known between the sender of the message and the wearer of the device [Gonzales, Col 9, lines 41-45].
One of the ordinary skill in the art wanted to be motivated to include the concept of a tactile communication device taught by Gonzales to provide a method and device capable of accurate and timely tactile communications in many, if not all, the known written languages as well as in complex symbols and codes mutually known between the sender of the message and the wearer of the device [Gonzales, Col 9, lines 41-45].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US Patent Application 2017/0273584) teaches wearable devices for measuring an ECG signal for a user wearing a wearable device includes when the ECG signal is measured in various modes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176